Heffernan, J.
(dissenting). I cannot subscribe to the view of the majority in this case.
By section 30 of the Highway Law the board of supervisors of any county is authorized to appoint a county superintendent of highways and may remove him for malfeasance or misfeasance in office upon written charges and after an opportunity to be heard. The term of office of each superintendent is four years unless sooner removed.
The first legal appointment of such an official in Schuyler county was made on June 1, 1909, when one Frost was designated. That appointment was for four years and continued until May 31, 1913. On December 19, 1913, Frost was reappointed. He was again reappointed on the 26th of November, 1917. He continued to hold the position until January 10, 1922, when defendant Kenyon qualified, under an appointment made on the 31st day of December, 1921. On December 31, 1925, Kenyon was named to succeed himself. He was again named for the office on December 31, 1929. On December 26, 1933, plaintiff was appointed.
Both parties concede that a county superintendent of highways is a public officer and that the position is a public office. Section 5 of the Public Officers Law, so far as material here, provides: “ Every officer * * * having duly entered on the duties of his office, shall, * * * hold over and continue to discharge the duties of his office, after the expiration of the term for which he shall have been chosen, until his successor shall be chosen and qualified; * * * An appointment for a term shortened by reason of a predecessor holding over, shall be for the residue of the term only.”
It is conceded that Frost’s first term expired on May 31, 1913. As I construe the section of the Public Officers Law, quoted above, Frost held over from May 31, 1913, to December 19, 1913, the date of his second appointment. The second appointment could only be made for the residue of the term and would expire on May 31, 1917.. In other words, the first appointment began on the 1st of June, 1909, and expired on the 31st day of May, 1913. The dates of commencement and termination were then definitely established, not only of the first term, but of each term subsequently thereto. The beginning of the term of the first appointee determines the limits of the term of successive appointees.
*182Giving the statute this construction, defendant’s last appointment expired on May 31, 1933. He continued to hold over until December 26, 1933, when plaintiff was appointed to succeed him. Plaintiff’s term will not expire until May 31,1937. When the board of supervisors assumed to appoint defendant to the office on January 2, 1934, there was no vacancy. The supervisors have no authority to extend the term of office or to nullify the statute. The general rule is that, where no time is fixed by the Constitution or statute, the term begins, in the case of elective officers, on the day of election, and, in the case of appointive officers, on the date of appointment. (46 C. J. 966; Whitney v. Patrick, 64 Misc. 191; affd., 134 App. Div. 988; 22 R. C. L. 550.) The section of the Highway Law which we are construing makes no provision for the commencement of the term of county superintendent. It follows, therefore, that Frost’s first term began on the 1st day of June, 1909, the day of his appointment.
Counsel for defendant argues that the last sentence of section 5 of the Public Officers Law to the effect that where one holds over the new appointee shall hold for the residue of the term only, does not apply in this case. In his opinion Mr. Justice Bliss adopts that suggestion. It seems to me that this view is falacious. No reason is suggested why this provision of the statute does not apply. As I interpret this statute, it clearly comprehends the office with which we are now dealing.
For these reasons I believe this controversy should be decided in favor of the plaintiff.
McNambe, J., concurs.
Judgment rendered in favor of the defendant against the plaintiff that the defendant is entitled to the office of county superintendent of highways of the county of Schuyler by virtue of his appointment by the board of supervisors of such county, made on January 2, 1934, for the term of four years beginning on that date and ending on January 2, 1938.